Spencer, J., dissenting.
My associates at this general term have decided to sustain this order of reference appealed from.
I agree with them as to the convenience and policy of compelling parties to take a reference in cases where the examination of "a long account is necessary. I believe it to be greatly tor the interest of the courts and of suitors that a reference should be ordered in all such cases.
I differ with my associates in regard to the power of the court to make a compulsory reference in cases sounding in tort, or (according to old divisions) in an action “ex delicto,” and upon due consideration of this case, I conclude that it is an action of that class.
In a like case before meat special term, I held that I had no power to order a reference without consent of parties. That a party objecting had the constitutional right to a trial by jury, and that it must be preserved to him, and upon further consideration of the same constitutional point in this case, I hold that a compulsory order of reference should not have been made, and the order of the special term should be reversed.